[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                                   JUNE 5, 2007
                                 No. 06-16109                    THOMAS K. KAHN
                             Non-Argument Calendar                   CLERK
                           ________________________

                             Agency No. A77-747-399

GIDEON OLUBUNMI TOFADE,

                                                                          Petitioner,

                                       versus

U.S. ATTORNEY GENERAL,

                                                                        Respondent.

                           ________________________

                      Petition for Review of a Decision of the
                           Board of Immigration Appeals
                           _________________________

                                   (June 5, 2007)

Before TJOFLAT, HULL and WILSON, Circuit Judges.

PER CURIAM:

      Gideon Olubunmi Tofade seeks review of the Board of Immigration Appeals

(BIA)’s refusal to reopen his final order of removal. For the reasons that follow,
we deny Tofade’s petition.

                                      BACKGROUND

       Tofade is a Nigerian citizen who moved to Brazil in 1996. He falsely

represented himself as a U.S. citizen to gain entry into the United States on July 1,

2000. He received from the Department of Homeland Security (“DHS”)1 a Notice

to Appear, which charged that he was removable as an alien who falsely

represented his citizenship for personal benefit under the Immigration and

Nationality Act (“INA”) INA § 212(a)(6)(C)(ii)(I).

       Tofade applied for asylum, withholding of removal under the INA, and relief

under the United Nations Convention Against Torture and Other Cruel, Inhuman,

or Degrading Treatment or Punishment (“CAT”). On August 3, 2001, the

immigration judge (IJ) denied Tofade’s application on all counts and ordered that

Tofade be removed either to Brazil or Nigeria. Tofade appealed. On July 30,

2002, the BIA affirmed the IJ’s decision.

       On April 4, 2006, Tofade moved to reopen and remand the case. He

asserted that: (1) he had applied for class membership and legalization under

Newman v. U.S. Citizen and Immigration Serv., No. 87-4757-WDK (C.D. Cal. Feb.


       1
        On November 25, 2002, the President signed into law the Homeland Security Act of
2002, Pub. L. No. 107-296, 116 Stat. 2135. The Act created the new DHS, abolished the
Immigration and Naturalization Services (“INS”), and transferred the INS’ functions to the DHS.
Although Tofade’s removal proceedings occurred while the INS still existed, we refer here to the
DHS because Tofade moved to reopen after the INS was abolished.
                                              2
18, 2004) (order approving settlement of class action); (2) he should not be

removed or detained because he was prima facie eligible for class membership; and

(3) his case with the INS should be reopened pending his application for class

membership and legalization. Tofade based his claim for class membership on the

following grounds: (1) he, a parent, or a spouse visited an INS office to apply for

legalization between May 5, 1987, and May 4, 1988, but was denied legalization;

(2) he entered the United States before January 1, 1982 and remained in the

country until the date he, a parent, or a spouse was denied legalization; and (3) he

was continually present, except for brief and innocent departures, in the United

States from November 6, 1986, until the date he, a parent, or a spouse was denied

legalization.

      On October 23, 2006, the BIA denied Tofade’s motion to reopen the order of

removal because it was untimely. The BIA also declined to exercise its sua sponte

authority to reopen the proceedings under 8 C.F.R. § 1003.2(a). Tofade then

timely petitioned this Court to review the BIA’s decision.

                                   DISCUSSION

      We have jurisdiction to review “final order[s] of removal” from the IJ or

BIA. 8 C.F.R. §1252(a)(1). We have held that §1252(a)(1) also implicitly grants

us the authority to review orders denying motions to reopen final orders of

removal. Ali v. U.S. Att’y Gen., 443 F.3d 804, 809 n.2 (11th Cir. 2006). Since the
                                          3
BIA affirmed Tofade’s final order of removal, we have jurisdiction to review the

BIA’s decision. See id.

                      BIA’s Denial of Tofade’s Motion to Reopen

      The BIA may reopen proceedings in cases in which it has rendered a

decision if a party affected by the decision so moves in writing. 8 C.F.R. §

1003.2(a). The party may file one motion “no later than 90 days after the date on

which the final administrative decision was rendered in the proceeding sought to be

reopened . . . .” 8 C.F.R. § 1003.2(c)(2). The statutory ninety-day period “is

mandatory and jurisdictional, and, therefore, it is not subject to equitable tolling.”

Abdi v. U.S. Att’y Gen., 430 F.3d 1148, 1149 (11th Cir. 2005). We review for

abuse of discretion a BIA decision to deny a motion to reopen. Abdi, 430 F.3d at

1150. “Our review is limited to determining ‘whether there has been an exercise of

administrative discretion [that] has been arbitrary or capricious.’” Id. at 1149

(citation omitted).

      We do not find arbitrary or capricious the BIA’s denial of Tofade’s motion

to reopen. The BIA affirmed the IJ’s order to deport Tofade on July 30, 2002.

Tofade waited nearly four years after that date, well beyond the statutory ninety-

day period, to move to reopen the proceedings. Accordingly, we find that the BIA

did not abuse its discretion by denying as untimely Tofade’s motion to reopen.

                          BIA’s Refusal to Reopen Sua Sponte

      The BIA may also sua sponte reopen proceedings in a case in which it
                                           4
rendered a decision. 8 C.F.R. § 1003.2(a). We have held that the BIA’s discretion

is “very broad” and “non-reviewable.” Anin v. Reno, 188 F.3d 1273, 1279 (11th

Cir. 1999). Accordingly, we hold that we lack jurisdiction to review the BIA’s

refusal to exercise its sua sponte authority and reopen Tofade’s case. See id. at

1279.

        PETITION DENIED.




                                          5